United States Court of Appeals
                            For the Eighth Circuit
                         ___________________________

                                 No. 21-2230
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              Darius Antwone Sims

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: April 13, 2022
                              Filed: July 22, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      The district court1 enhanced Darius Sims’s sentence for “maintain[ing] a
premises for the purpose of manufacturing or distributing a controlled substance.”


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
U.S.S.G § 2D1.1(b)(12). Although he argues that the enhancement does not apply,
we affirm.

       There was no error, procedural or otherwise, because the evidence supported
the enhancement. See United States v. Miller, 698 F.3d 699, 705 (8th Cir. 2012)
(reviewing this finding for clear error).           Sims stored large amounts of
methamphetamine in his backyard and “distributed [it] from the residence.” Officers
also found drug-related items too, including a gun inside and a digital scale located
near the stash of methamphetamine outside. On these facts, the district court did not
clearly err in finding that distributing drugs was a “primary or principal use[] for the
premises,” id. at 706 (quoting U.S.S.G. § 2D1.1 cmt. n.17) (involving similar facts),
“even if the premises also served other, legitimate functions,” United States v.
Anwar, 880 F.3d 958, 971 (8th Cir. 2018) (quotation marks omitted).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -2-